8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, Jr., Plaintiff-Appellant,andHerbert Dale Hudson, Plaintiff,v.Martin J. MCDADE;  Odis T. Temple;  John Doe Lockamy,Defendants-Appellees.
No. 93-6767.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 28, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Edward A. Ganey, Jr, Appellant Pro Se.
Neil Clark Dalton, North Carolina Department of Justice, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying his Motion to Remand.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ganey v. McDade, No. CA-93-317 (E.D.N.C. June 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED